IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1656
                               Filed December 7, 2022


MATTHEW GUY CLARKE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Randy V. Hefner,

Judge.



      Matthew Clarke appeals the dismissal of his second application for

postconviction relief. AFFIRMED.




      William C.P. Westfall, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., Ahlers, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


DANILSON, Senior Judge.

       Matthew Clarke appeals the dismissal of his second application for

postconviction relief (PCR). Upon our review, we affirm.

       In 1992, Clarke was charged with attempted murder “for allegedly firing a

shot at his father.” Clarke v. State, No. 93-1915, 1994 WL 900529 (Iowa Ct. App.

Nov. 28, 1994). Pursuant to a plea agreement, Clarke pled guilty to assault with a

dangerous weapon. At the plea hearing, Clarke admitted he had “an argument or

confrontation” with his father, during which he intentionally “pointed [a] gun at [his

father].” See Iowa Code §§ 708.1(3), 708.2(3) (1992). The supreme court denied

Clarke’s application for delayed appeal.

       Clarke filed his first PCR application in 1993, raising claims of ineffective

assistance of trial counsel and prosecutorial misconduct.1 Following a hearing, the

district court denied Clarke’s application. This court affirmed the district court’s

ruling on appeal, and the supreme court denied further review.

       Clarke filed his second PCR application in 2019, which is the subject of this

appeal. Clarke alleged essentially the same claims of ineffective assistance of trial

counsel he raised in his first PCR application, argued his first PCR counsel was

ineffective in adequately raising his claims, contended his first court-appointed

attorney in his underlying criminal case was ineffective, and raised a claim of actual


1 Specifically, Clarke challenged his attorney’s failure to explain the collateral
consequence of his guilty plea that he could no longer own a firearm, his attorney’s
questions during the deposition of Clarke’s father, his attorney’s establishing a
“screwy deal” for him, and he argued his plea was “made under duress.” Clarke
further alleged the county attorney “lied” by charging him with attempted murder
and challenged the county attorney’s failure to prosecute his father for a prior
crime, claiming if his father would have been in prison then he would not have been
with Clarke on the day of the incident precipitating Clarke’s charge.
                                           3


innocence relating to the factual basis for his plea because “he was acting in self-

defense.” The State filed a motion to dismiss Clarke’s application pursuant to Iowa

Code section 822.3 (2019). Clarke resisted the motion, arguing although his

“claims are indisputably outside of the three-year statute of limitations, they relate

back to his original postconviction relief doctrine under the rule announced in

Allison v. State, 914 N.W.2d 866 (Iowa 2018).” The PCR court denied the State’s

motion, noting, “This court has no guidance regarding how many days, weeks, or

months, are included in the word ‘promptly,’ as it is used as a limiter in Allison.”2

         Over the ensuing year, the parties pursued discovery and briefed the Allison

relation-back doctrine. At hearing in October 2020, Clarke articulated his claims

that his guilty plea was invalid because he had “the right to defend property,” he

did not know he “couldn’t own a firearm” if he pled guilty, he “was never told [he]

could have a direct appeal,” and he had “never had an effective attorney.” Clarke

acknowledged, however, “there’s nothing missing from my file that could not be

raised now that wasn’t then.” Thereafter, the PCR court issued a ruling denying

Clarke’s application as untimely, noting in part, “Clarke took no action to pursue

his postconviction remedies for more than twenty-four years after the dismissal of

the first PCR petition was affirmed by the court of appeals” and Clarke “does not

allege the discovery of any new facts” to support his claim of actual innocence

other than those “known to him at the time he pled guilty.”

         Clarke appeals, contending, “The problem presented in this case, is that

original PCR counsel was so ineffective that Clarke has never received the PCR



2   That ruling was issued in July 2019.
                                         4


relief that he is entitled to.” But “Allison only applies when a PCR application

alleging ineffective assistance of trial counsel is timely filed and a successive

application alleging ineffective assistance of first PCR counsel is promptly filed

after the original action.” Greenup v. State, 966 N.W.2d 292, 296 (Iowa Ct. App.

2021). Clarke’s second application was filed more than twenty years after the

original action; it was not “promptly filed.” See, e.g., Velazquez-Ramirez v. State,

973 N.W.2d 598, 601 (Iowa Ct. App. 2022) (“[W]e have repeatedly concluded that

‘delays [of] one year or more’ are not sufficiently ‘prompt.’” (second alteration in

original) (citation omitted)); see also Johnson v. State, No. 19-1949, 2021 WL

210700, at *2 (Iowa Ct. App. Jan. 21, 2021) (collecting cases on the meaning of

“filed promptly”); Maddox v. State, No. 19-1916, 2020 WL 5230367, at *2–3 (Iowa

Ct. App. Sept. 2, 2020) (same). And contrary to the urgings of Clarke, the prompt

filing requirement in Allison pertains to the conclusion of the original PCR, not the

filing date of the Allison decision. See 914 N.W.2d at 891.

       “Generally, an appeal from a denial of an application for [PCR] is reviewed

for correction of errors at law.” Goode v. State, 920 N.W.2d 520, 523 (Iowa 2018)

(citation omitted).   However, when an applicant alleges constitutional error,

including claims of ineffective assistance of counsel, our review is de novo.

Sothman v. State, 967 N.W.2d 512, 522 (Iowa 2021). Upon our de novo review,

we affirm the PCR court’s conclusion that Clarke’s application did not satisfy

Allison’s limited exception to the section 822.3 time bar.3 Moreover, there is no



3Because we reject Clarke’s Allison claims, we need not address whether the
amendment to section 822.3 abrogating Allison, which took effect on July 1, 2019,
applies retroactively to Clarke’s PCR application filed in March 2019. See Demery
                                       5


new claim of actual innocence here. We affirm the court’s denial of Clarke’s

second PCR application.

      AFFIRMED.




v. State, No. 19-1456, 2020 1887955, at *2 n.2 (Iowa Ct. App. Apr. 15, 2020); see
also, e.g., Brooks v. State, 975 N.W.2d 444, 446 (Iowa Ct. App. Mar. 30, 2022).